DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                   FOURTH DISTRICT

  LIVE YOUNG, PLLC d/b/a LIVE YOUNG CHIROPRACTIC,
                      Appellant,

                          v.

STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY,
                    Appellee.

                     No. 4D21-575
                _______________________

   MIAMI SURGICAL CENTER, INC. a/a/o PEDRO PEREZ
                     Appellant,

                          v.

STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY
                    Appellee.

                     4D21-1405,
                ______________________

PSHS ALPHA PARTNERS, LTD d/b/a LAKE WORTH SURGICAL
           CENTER a/a/o MAGUY DERONVIL
                     Appellant,

                          v.

STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY
                    Appellee.

                      4D21-1408
                ______________________
 JUPITER OUTPATIENT SURGERY CENTER, LLC a/a/o LAKENDRA
                        POTTS
                       Appellant,

                                   v.

    STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY
                        Appellee.

                              4D21-1409
                         _____________________

   PSHS ALPHA PARTNERS, LTD d/b/a LAKE WORTH SURGICAL
               CENTER a/a/o BRENDA BOSLEY
                        Appellant,

                                   v.

    STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY
                        Appellee.

                              4D21-1443
                        _______________________

    PARK PLACE SURGERY CENTER, LLC a/a/o JOHNNY SOLER
                        Appellant,

                                   v.

    STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY
                        Appellee.

                              4D21-1505
                        _______________________


                            [July 14, 2021]

   Consolidated appeals of nonfinal orders from the Circuit Court for the
Seventeenth Judicial Circuit, Broward County; Louis H. Schiff and Ellen
Feld, Judges; L.T. Case Nos. CONO20-000355, CACE20-21699, COWE19-
000444, COWE20-014578, COWE20-16201, COWE20-019111, and
COWE20-16948.


                                   2
                                4D21-575

   Chad A. Barr of Chad A. Barr Law, Altamonte Springs, for appellant.

   Nancy W. Gregoire of Birnbaum, Lippman & Gregoire, PLLC, Fort
Lauderdale, and Deborah H. Braile, Jeffrey L. Baer, and Andrea M. Drawas
of Goldstein Law Group, Fort Lauderdale, for appellee.

                               4D21-1405

    Christina M. Kalin and John C. Daly of Daly & Barber, P.A., Plantation,
for appellant.

  Nancy W. Gregoire of Birnbaum, Lippman & Gregoire, PLLC, Fort
Lauderdale, for appellee.

                               4D21-1408

    Christina M. Kalin and John C. Daly of Daly & Barber, P.A., Plantation,
for appellant.

  Nancy W. Gregoire of Birnbaum, Lippman & Gregoire, PLLC, Fort
Lauderdale, for appellee.

                               4D21-1409

    Christina M. Kalin and John C. Daly of Daly & Barber, P.A., Plantation,
for appellant.

  Nancy W. Gregoire of Birnbaum, Lippman & Gregoire, PLLC, Fort
Lauderdale, for appellee.

  Carri S. Leininger of Williams, Leininger & Cosby, P.A., North Palm
Beach, for appellee.

                               4D21-1443

    Christina M. Kalin and John C. Daly of Daly & Barber, P.A., Plantation,
for appellant.

  Nancy W. Gregoire of Birnbaum, Lippman & Gregoire, PLLC, Fort
Lauderdale, for appellee.



                                    3
                                4D21-1505

    Christina M. Kalin and John C. Daly of Daly & Barber, P.A., Plantation,
for appellant.

  Nancy W. Gregoire of Birnbaum, Lippman & Gregoire, PLLC, Fort
Lauderdale, for appellee.
                          ___________________

PER CURIAM.

     In these consolidated cases, the trial courts sua sponte entered orders
transferring venue without any showing that plaintiffs’ chosen venue was
improper or that transfer was appropriate on forum non conveniens
grounds. We issued an order directing the parties to show cause why these
cases are not controlled by Advanced Diagnostic Group v. Ocean Harbor
Casualty Insurance Co., No. 4D21-458, 2021 WL 1310851 (Fla. 4th DCA
Apr. 8, 2021), where this Court recently reversed a group of similar orders.
Having considered the responses and replies, we conclude these cases are
controlled by Advanced Diagnostic. Accordingly, we reverse and remand
for further proceedings.

   Reversed and remanded.

CONNER, C.J., MAY and DAMOORGIAN, JJ., concur.

                           *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                     4